Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 1 of 6 PageID #: 261




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
                Plaintiff,                          §
 v.                                                 §     CRIMINAL ACTION NO. 4:10-CR-78
                                                    §
 ADAM JENNINGS,                                     §
                                                    §
                Defendant.                          §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

        Now before the Court is the request for revocation of Defendant’s supervised release. After

 the District Judge referred the matter to this Court for a report and recommendation, the Court

 conducted a hearing on September 3, 2020, to determine whether Defendant violated his

 supervised release. Defendant was represented by Frank Henderson. The Government was

 represented by Jay Combs.

        Adam Jennings was sentenced on December 1, 2011, before The Honorable Richard A.

 Schell of the Eastern District of Texas after pleading guilty to the offense of Transportation of

 Child Pornography-18 U.S.C. § 2252(a)(l), a Class C felony. This offense carried a statutory

 maximum imprisonment term of 20 years. The guideline imprisonment range, based on a total

 offense level of 37 and a criminal history category of I, was 210 to 262 months. Upon receiving a

 downward departure based upon a binding plea agreement, Adam Jennings was subsequently

 sentenced below the advisory guideline range to 120 months imprisonment followed by a 5-year

 term of supervised release, subject to the standard conditions of release, plus special conditions to

 include: financial disclosure; drug testing and treatment; sex offender treatment; mental health

 treatment; no contact with minors under 18 years of age; not possess or view sexually explicit


 REPORT AND RECOMMENDATION – Page 1
Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 2 of 6 PageID #: 262




 conduct in any form of media or live venue; submit to a search of person, property, house,

 residence, vehicle or papers, and effects at anytime, with or without a warrant, based upon

 reasonable suspicion; not purchase, possess, have contact with, or use devices to include cellular

 telephones with photographic capability, cellular telephones with internet capability, computers,

 computer peripherals, laptop computers, iPods, Personal Digital Assistants (PDAs), portable data

 storage devices such as thumb drives and Flash memory, or any other type of portable electronic

 device that is capable of communicating data via modem, wireless, or dedicated connection; refrain

 from the purchase, possession, or use of digital cameras, digital recorders, or any other type of

 recording and/or photographic equipment; and a $100 special assessment. On April 10, 2019,

 Adam Jennings completed his period of imprisonment and began service of the supervision term.

        On May 13, 2019, this case was reassigned to The Honorable Amos L. Mazzant, III. On

 September 8, 2019, the term of supervised release was revoked, and he was sentenced to 8 months

 imprisonment followed by a 5-year term of supervised release under the same conditions

 previously imposed, with the first six (6) months of supervised release to be served in a residential

 reentry facility. On March 30, 2020, Mr. Jennings completed his period of imprisonment and

 began service of the supervision term.

        On July 29, 2020, the U.S. Probation Officer executed a Petition for Warrant or Summons

 for Offender Under Supervision [Dkt. 79, Sealed]. The Petition asserted that Defendant violated

 three (3) conditions of supervision, as follows: (1) You must not possess or view any images in

 any form of media or in any live venue that depicts sexually explicit conduct. For the purpose of

 this special condition of supervised release, the term “sexually explicit conduct” is as defined under

 18 U.S.C. § 2256(2)(A), and is not limited to the sexual exploitation of children; (2) You must not

 purchase, possess, have contact with, or use devices to include cellular telephones with



 REPORT AND RECOMMENDATION – Page 2
Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 3 of 6 PageID #: 263




 photographic capability; cellular telephones with internet capability; laptop computers; iPods;

 Personal Digital Assistants (PDAs); portable data storage devices such as thumb drives and Flash

 memory, wireless or dedicated connection. You must also refrain from the purchase, possession,

 or use of digital cameras; digital recorders; or any other type of recording and/or photographic

 equipment; and (3) You must reside in a residential reentry facility for the first six months of the

 supervised release term.

        The Petition alleges that Defendant committed the following acts: (1) Upon forensic

 investigation of a cellular device found in Mr. Jennings’ possession, his telephone was found to

 contain 19 videos and approximately 25,000 pictures containing sexually explicit conduct; (2) On

 June 18, 2020, the U.S. Probation Officer viewed Mr. Jennings’ cellular telephone. He was found

 to be in possession of a smartphone containing an active data plan with internet capability. The

 officer observed and Mr. Jennings’ admitted to accessing Amazon and his personal checking

 account via this cellular device; and (3) Mr. Jennings was sanctioned and is scheduled to be

 unsuccessfully discharged from the residential reentry center-Volunteers of America, Hutchins,

 Texas, due to rule infractions of: possessing a smartphone, possessing pornography on his

 telephone, and making deliberate efforts to consume alcohol.

        Prior to the Government putting on its case, Defendant entered a plea of true to each of the

 allegations in the Petition. Having considered the Petition and the plea of true to allegations 1-3,

 the Court finds that Defendant did violate his conditions of supervised release.

        Defendant waived his right to allocute before the District Judge and his right to object to

 the report and recommendation of this Court. The Government also waived their right to file

 objections.




 REPORT AND RECOMMENDATION – Page 3
Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 4 of 6 PageID #: 264




                                     RECOMMENDATION

        Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

 supervised release be revoked. The undersigned recommends an upward departure due to a

 significant downward departure at Defendant’s sentencing from 210 to 262 months to 120 months

 imprisonment and also because of Defendant’s blatant disregard toward adherence and attempts

 to circumvent the conditions of supervision. The undersigned recommends that he be committed

 to the custody of the Bureau of Prisons to be imprisoned for a term of twelve (12) months, with a

 term of supervised release of forty-eight (48) months to follow.

        The Court further recommends the imposition of the standard conditions adopted by the

 Court and the re-imposition of special conditions originally imposed by the Court: (1) You must

 provide the probation officer with access to any requested financial information for purposes of

 monitoring compliance with imposed computer restrictions and your ability to obtain and maintain

 lawful employment; (2) You must participate in a program of testing and treatment for drug abuse

 and follow the rules and regulations of that program until discharged. The probation officer, in

 consultation with the treatment provider, will supervise your participation in the program. You

 must pay any cost associated with treatment and testing; (3) You must participate in any

 combination of psychiatric, psychological, or mental health treatment programs, and follow the

 rules and regulations of that program, until discharged. This includes taking any mental health

 medication as prescribed by your treating physician. The probation officer, in consultation with

 the treatment provider, will supervise your participation in the program. You must pay any cost

 associated with treatment and testing; (4) You must participate in sex offender treatment services.

 These services may include psycho- physiological testing (i.e., clinical polygraph,

 plethysmograph, and the ABEL screen) to monitor your compliance, treatment progress, and risk



 REPORT AND RECOMMENDATION – Page 4
Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 5 of 6 PageID #: 265




 to the community. You must abide by all rules and regulations of the treatment program, until

 discharged. The probation officer, in consultation with the treatment provider, will supervise your

 participation in the program. You must pay any costs associated with treatment and testing.

 Should you fail to pay as directed, you must perform 3 hours of community service for each unpaid

 session; (5) You must not have direct or indirect contact with children under the age of 18 unless

 supervised by an adult approved by the probation officer; (6) You must not possess or view any

 images in any form of media or in any live venue that depicts sexually explicit conduct. For the

 purpose of this special condition of supervision, the term “sexually explicit conduct” is as defined

 under 18 U.S.C. § 2256(2)(A) and is not limited to the sexual exploitation of children. You must

 provide the probation officer with access to any requested financial information to determine if

 you have purchased, viewed, or possessed sexually explicit material; (7) You must submit to a

 search of your person, property, house, residence, vehicle, papers, computer, other electronic

 communication or data storage devices or media, and effects at any time, with or without a warrant,

 by any law enforcement or probation officer with reasonable suspicion concerning unlawful

 conduct or a violation of your conditions of supervision; (8) You must not purchase, possess, have

 contact with, or use devices to include cellular telephones with photographic capability; cellular

 telephones with internet capability; laptop computers (other than a computer approved by the

 probation office which may be subject to monitoring); iPods; Personal Digital Assistants (PDAs);

 portable data storage devices such as thumb drives and Flash memory; or any other type of portable

 electronic device that is capable of communicating data via modem, wireless, or dedicated

 connection. You must also refrain from the purchase, possession, or use of digital cameras; digital

 recorders; or any other type of recording and/or photographic equipment. You must also refrain

 from the purchase, possession, or use of digital cameras; digital recorders; or any other type of



 REPORT AND RECOMMENDATION – Page 5
Case 4:10-cr-00078-ALM-KPJ Document 93 Filed 09/15/20 Page 6 of 6 PageID #: 266




 recording and/or photographic equipment; (9) You must not possess or consume alcoholic

 beverages; (10) You must reside in a Residential Reentry Center or similar facility, in a prerelease

 component, for a period of 180 days to commence upon release from confinement and must

 observe the rules of that facility. Should you obtain a residence approved by the probation officer

 during the 180-day placement, you shall be released.

        The Court also recommends that Defendant be housed at a Bureau of Prisons facility in the

 North Texas area, if appropriate.


          SIGNED this 15th day of September, 2020.




                                     ___________________________________
                                     Christine A. Nowak
                                     UNITED STATES MAGISTRATE JUDGE




 REPORT AND RECOMMENDATION – Page 6
